Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Nimesh M. Patel, D.P.M.,
(OI file No. M-10-40526-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-389
Decision No. CR3251

Date: June 5, 2014

DECISION

Petitioner, Nimesh M. Patel, D.P.M., appeals the determination of the Inspector General
for the U.S. Department of Health and Human Services (I.G.) to exclude him from
participating in Medicare, Medicaid, and other federal health care programs pursuant to
section 1128(a)(1) of the Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)) for the
minimum mandatory period of five years. For the reasons discussed below, I find the
1.G. was authorized to exclude Petitioner, and the five-year exclusion is mandatory.

I. Background

The I.G. notified Petitioner, by letter dated October 31, 2013, that he was being excluded,
pursuant to section 1128(a)(1) of the Act, from participating in Medicare, Medicaid, and
other federal health care programs for the minimum mandatory period of five years. The
1.G. advised Petitioner that the exclusion was based on his conviction in the United States
District Court, Middle District of Florida, Tampa Division, of a criminal offense related
to the delivery of an item or service under Medicare or a state health care program. I.G.
Exhibit (Ex.) 1.
Petitioner timely filed a request for hearing, asserting that the I.G. erroneously excluded
him under the mandatory section of the exclusion statute (section 1128(a)(1)) when,
instead, the I.G. should have excluded him under the permissive section of the statute at
section 1128(b)(7) (42 U.S.C. § 1320a-7(b)(7)) based on his conviction for violating the
anti-kickback statute (Act § 1128B(b)(1)(B); 42 U.S.C. § 1320a-7b(b)(1)(B)).

I convened a prehearing conference with the parties, which I summarized in my January
23, 2014 Order and Schedule for Filing Briefs and Documentary Evidence (Scheduling
Order). Pursuant to that Scheduling Order, I asked the parties to answer the questions on
the short-form briefs sent to them, together with any additional arguments and supporting
documents they wished to present. The I.G. filed his short-form brief (I.G. Br.) together
with six exhibits (I.G. Exs. 1-6). Petitioner filed a brief unaccompanied by exhibits (P.
Br.). The LG. filed a reply (I.G. Reply). Neither party requested an in-person hearing.
Petitioner did not object to the exhibits the I.G. filed, and I admit them to the record.
Therefore, the record is now closed, and I decide the case based on the written record.

IL. Discussion
A. Issue

The scope of my review is limited. 42 C.F.R. § 1001.2007(a)(1) and (2). The only issue
properly before me is whether the I.G. had a basis to exclude Petitioner from participating
in Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(a)(1) of the Act. If I find that the I.G. was authorized to exclude Petitioner under
section 1128(a)(1), then I must uphold the I.G.’s exclusion because it is for the minimum
mandatory period of five years. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

Section 1128(a)(1) of the Act requires that an individual be excluded where: 1) the
individual has been convicted of a criminal offense; and 2) the criminal offense is related
to the delivery of an item or service under Medicare or a state health care program.

B. Findings of Fact and Conclusions of Law

I. The 1G. had a legitimate basis to exclude Petitioner under section
1128(a)(1).

a. Petitioner was convicted of a criminal offense.

Section 1128(i) of the Act defines a conviction as: 1) when a judgment of conviction has
been entered against an individual by a federal, state, or local court, regardless of whether
there is an appeal pending or whether the judgment of conviction or other record relating
to the criminal conduct has been expunged; 2) when there has been a finding of guilt
against an individual by a federal, state or local court; 3) when a plea of guilty or nolo
contendere by an individual has been accepted by a federal, state, or local court; and 4)
when an individual has entered into participation in a first offender, deferred
adjudication, or other arrangement or program where judgment of conviction has been
withheld.

I find that the record reflects that Petitioner was convicted of a criminal offense pursuant
to section 1128(i)(1)-(3) of the Act. Specifically, on January 14, 2012, the United States
Attorney for the Middle District of Florida, Tampa Division, filed a one-count
information against Petitioner. I.G. Ex. 3. The information charged, that from on or
about January 2009 through on or about June 3, 2011, Petitioner,

... did knowingly and willfully solicit and receive remuneration, including
kickbacks and bribes, directly and indirectly, overtly and covertly, in cash and in
kind, in return for ordering, and arranging for and recommending the ordering, of
a good, service, and item which had been paid for in whole and in part by a federal
health care benefit program, that is, the Medicare Part B program.

All in violation of Title 42, United States Code, Sections 1320a-7b(b)(1)(B) and
Title 18, United States Code, Section 2.

1G. Ex. 3, at 1. On January 15, 2013, a plea agreement was filed with the court. I.G. Ex.
2. On July 9, 2013, the court “adjudged” Petitioner guilty on count one of the
information. I.G. Ex. 4. On the same day, the court entered a criminal judgment against
Petitioner, finding him guilty of “[s]oliciting and receiving remuneration, including
kickbacks and bribes, in return for ordering, arra[ng]ing for, and recommending the
ordering of, a good, service, and item that was paid for by a Federal Health Benefit
Program.” I.G. Ex. 5, at 1. The court ordered Petitioner to pay a $5,000 fine and a $100
assessment. I.G. Ex. 5, at 3. On July 11, 2013, the court also ordered Petitioner to pay
$8,000 as a forfeiture money judgment, the amount of the proceeds he obtained as a
result of his criminal offense. I.G. Ex. 6, at 1-2.

b. Petitioner’s criminal offense is related to the delivery of an item
or service under Medicare.

A conviction is related to the delivery of an item or service under Medicare if there is a
commonsense connection or nexus between the offense and the delivery of an item or
service under Medicare. Berton Siegel, D.O., DAB No. 1467 (1994).

Petitioner does not dispute the facts behind his conviction. P. Br. at 2. These facts are set
forth in a plea agreement that Petitioner executed on February 10, 2012. LG. Ex. 2. In

the plea agreement, Petitioner pleaded guilty to one count of an information charging him
with violating the anti-kickback statute. Act § 1128B(b)(1)(B); I.G. Exs. 2, 3; P. Br. at 3.
The plea agreement specifically states that Petitioner worked as a Doctor of Podiatric
Medicine for Access Health Care, LLC, in and around Hernando and Pasco Counties,
Florida. Many of his patients were Medicare beneficiaries. In or around January 2009,
Petitioner entered into a business relationship with B.V., a sales representative for ABH,
a company that supplies a synthetic skin substitute for treating conditions such as foot
ulcers. At some point during this relationship, B.V. offered to provide Petitioner with
various gifts and gratuities (gift cards, or cash equivalents, and tickets to sporting events)
in return for Petitioner’s use of ABH products to treat his patients, including Medicare
beneficiaries. Petitioner admitted that he accepted gifts and gratuities from B.V. equaling
approximately $8,000. I.G. Ex. 2, at 2, 7, 4-15; P. Br. at 2-3.

Petitioner’s conviction is for soliciting and receiving remuneration in return for ordering
and arranging for the orders of goods, services and other items that the Medicare program
reimbursed. I.G. Exs. 2, 3,4, 5. Such conduct is clearly program related. Similarly, the
Board has previously concluded that a conviction pursuant to section 1128B(b)(1)(B), as
occurred here, constitutes a conviction related to the delivery of an item or service under
Medicare or Medicaid. Boris Lipovsky, M.D., DAB No. 1363 (1992); Niranjana B.
Parikh, M.D., et. al., DAB No. 1334 (1992).

2. The I.G. does not have the authority to exclude Petitioner under
section 1128(b)(7) of the Act in lieu of section 1128(a)(1).

Although admitting he was convicted of a criminal offense, Petitioner disputes that the
1.G. is authorized to exclude him under section 1128(a)(1). Petitioner argues instead that,
based on the plain language of the Act and Congressional intent, the LG. is only
authorized to exclude him for an anti-kickback violation under the permissive exclusion
authority of section 1 128(b)(7).' P. Br. at 5. Petitioner concedes that there is “substantial
authority to the contrary,” but argues that such authority is “directly opposed to the plain
language of the statute” and that the case law requiring exclusion under section
1128(a)(1) is “wrongly decided.” Petitioner asserts that section 1128(a)(1) is a “catch-all
provision” and that it is a basic tenet of statutory interpretation that a statute addressing a
matter in specific terms controls over a statute addressing the issue in general terms,
unless Congress intended differently. P. Br. at 5-6.

' Section 1128(b)(7) of the Act (42 U.S.C. § 1320a-7(b)(7)) permits exclusion where the
1.G. has determined that the individual knowingly or willfully solicited or received
remuneration (including any kickback, bribe, or rebate) directly or indirectly, overtly or
covertly, in cash or in kind, for purchasing, leasing, ordering, or arranging for or
recommending purchasing, leasing, or ordering any good, facility, service, or item for
which payment may be made in whole or in part under a federal health care program.
Act § 1128B(b)(1)(B).
Petitioner’s argument is unavailing. The Board has reviewed the legislative history
behind section 1128(a)(1) and determined that the Congressional intent is clear.
Congress intended section 1128(a)(1) to require a five-year exclusion for criminal
offenses relating to the Medicare and Medicaid programs, strengthening the law then
existing which, while mandating exclusion, did not set a minimum length of exclusion for
program-related criminal offenses. See Jack W. Greene, DAB No. 1078, at 8 (1989),
aff'd sub nom Greene v. Sullivan, 731 F. Supp. 835, 838 (E.D. Tenn. 1990). As the
Board held in Boris Lipovsky, “where a conviction falls within the terms of section
1128(a)(1), it is governed by that section. The fact that the conviction also meets the
more inclusive elements of section 1128(b) . . . does not remove it from the ambit of
section 1128(a)(1) and the I.G. must impose a mandatory exclusion.” Boris Lipovsky,
DAB No. 1363; Niranjana B. Parikh, M.D. et. al., DAB No. 1334. Congress omitted the
word “conviction” under section 1128(b)(7), thus authorizing permissive exclusion for
prohibited kickback activities that may not result in a conviction. Here, where
Petitioner’s conviction, which directly involved Medicare beneficiaries, falls within the
ambit of section 1128(a)(1), the LG. has no discretion to consider a permissive exclusion.

3. I cannot consider mitigating or aggravating factors because the LG.
imposed the minimum mandatory exclusion.

Petitioner discusses several aggravating and mitigating factors that I cannot consider here
because the I.G. imposed the minimum five-year mandatory exclusionary period. These
include Petitioner’s characterization of the facts emphasizing the absence of harm to
patients (42 C.F.R. § 1001.102(b)(3)); his otherwise clean criminal record (42 C.F.R. §
1001.102(b)(6)); that his criminal conduct did not include intentional improper billings
(42 C.F.R. § 1001.102(b)(7)); and that he assisted federal officials in similar ongoing
criminal investigations (42 C.F.R. § 1001.102(c)(3)). Iam, however, only authorized to
consider aggravating and mitigating factors where the I.G. has imposed more than the
minimum mandatory period of exclusion.

III. Conclusion

I find the I.G. was authorized to exclude Petitioner under section 1128(a)(1) because he
was convicted of an offense related to the delivery of an item or service under Medicare.
The five-year exclusion the I.G. imposed is mandatory pursuant to section 1128(c)(3)(B)
as a matter of law.

/s/
Joseph Grow
Administrative Law Judge

